Name: 79/650/EEC: Commission Decision of 13 July 1979 approving an outline programme under Regulation (EEC) No 1760/78 relating to the southern regions of France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  regions of EU Member States;  European construction;  agricultural policy
 Date Published: 1979-07-24

 Avis juridique important|31979D065079/650/EEC: Commission Decision of 13 July 1979 approving an outline programme under Regulation (EEC) No 1760/78 relating to the southern regions of France (Only the French text is authentic) Official Journal L 186 , 24/07/1979 P. 0037 - 0037COMMISSION DECISION of 13 July 1979 approving an outline programme under Regulation (EEC) No 1760/78 relating to the southern regions of France (Only the French text is authentic) (79/650/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1760/78 of 25 July 1978 on a common measure to improve public amenities in certain rural areas (1), and in particular Article 5 thereof, Whereas pursuant to Article 4 of Regulation (EEC) No 1760/78 on 29 May 1979 the French Government communicated the outline programme relating to the southern regions of France; Whereas the said outline programme covers the improvement of public services pursuant to Article 2 of Regulation (EEC) No 1760/78 in the less-favoured areas of France listed in the first indent of Article 1 (2); Whereas the said programme contains adequate details and measures in accordance with Article 3 of Regulation (EEC) No 1760/78 showing that the objectives referred to in Article 1 (1) of that Regulation can be achieved and that the conditions laid down in Article 2 thereof are satisfied ; whereas the scheduled time for implementation of the programme does not exceed the limit referred to in Article 3 (c); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The outline programme relating to the southern regions of France, communicated by the French Government on 29 May 1979 pursuant to Article 4 of Regulation (EEC) No 1760/78, is hereby approved. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 13 July 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 204, 28.7.1978, p. 1.